Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Howard S. Weiss, M.D., DATE: June 12, 1996
Petitioner,

Docket No. C-96-048
Decision No. CR421

-v-

The Inspector General.

DECISION

The Inspector General (I.G.) determined to exclude
Petitioner from participating in Medicare and Medicaid
for a period of 10 years, based on Petitioner's
conviction of a criminal offense related to the delivery
of an item or service under Medicare, within the meaning
of section 1128(a)(1) of the Social Security Act (Act).
I conclude that a 10-year exclusion is reasonable, given
the evidence in this case. I sustain the exclusion.

I. Background, issue, findings of fact and conclusions
of law

The parties agreed that the case could be heard and
decided based on written submissions and without an in-
person hearing. The I.G. submitted three exhibits (I.G.
Exs. 1 - 3), and Petitioner submitted four exhibits (P.
Exs. 1 - 4).! I receive into evidence I.G. Exs. 1 - 3
and P. Exs. 1 - 4. I afforded the parties the
opportunity to submit briefs and replies. Each party
submitted a brief; the I.G. submitted a reply.

1 Petitioner did not object to any of the I.G.'s
exhibits. The I.G. objected to each of Petitioner's
exhibits as irrelevant. I.G. Reply Brief at 1. It is
true, as the I.G. argues, that Petitioner's exhibits are
not relevant to any mitigating factor under the
regulations. Nevertheless, I conclude there is no
prejudice to the I.G. by my admitting the documents,
since I accord them no weight in my Decision.
2

Petitioner does not dispute that he was convicted of a
criminal offense within the meaning of section 1128 (a) (1)
of the Act. Petitioner's Brief (P. Br.) at 1.
Consequently, an exclusion of at least five years is
mandatory in this case. Act, section 1128(c)(3)(B). The
issue in this case is whether the 10-year exclusion that
the I.G. imposed is reasonable. In concluding that the
exclusion is reasonable, I make the following findings of
fact and conclusions of law (Findings). I discuss each
Finding in detail, below.

1. The I.G. proved that Petitioner was convicted
of a scheme to defraud Medicare and other health
insurers by making fraudulent claims.

2. The I.G. proved the presence of an
aggravating factor, in that Petitioner committed
a crime causing more than $1,500 in damages to
Medicare.

3. The I.G. proved the presence of an additional
aggravating factor, in that Petitioner committed
his crime over a period of time lasting more than
one year.

4. Petitioner did not prove the presence of any
mitigating factors.

5. The evidence of aggravating factors in this
case, which is not offset by any evidence of
mitigating factors, proves Petitioner to be a
highly untrustworthy individual.
6. A 10-year exclusion is reasonable.

II. Discussion

A. Petitioner's criminal scheme (Finding 1)

Petitioner perpetrated a criminal scheme against Medicare
and other health insurers, consisting of the mailing of
false and fraudulent claims to these insurers. I.G. Exs.
1 - 3. Petitioner operated this scheme over a period of
more than one year, and managed to obtain unlawfully more
than $35,000 from Medicare and other health insurers.
I.G. Ex. 1 at 4. Of that amount, Petitioner obtained
more than $14,000 unlawfully from Medicare. I.G. Ex. 2
at 2.

Or January 12, 1995, a criminal information was filed
7 .inst Petitioner in the United States District Court
i. + the Eastern District of Virginia. I.G. Ex. 1.
3

Petitioner was charged with a single count of mail fraud.
Id. at 4. Specifically, Petitioner was charged with
formulating a scheme to defraud Medicare and other health
insurers by submitting claims for reimbursement which
represented falsely and fraudulently that Petitioner had
provided psychotherapy to patients in individual sessions
of specified duration when, in fact, the length of the
sessions was shorter than represented. Id. at 3. As
part of that scheme, Petitioner was charged with mailing
and causing to be mailed false and fraudulent claims for
health care insurance, and with accepting payment for
false and fraudulent claims for health care insurance.
Id. This scheme was alleged to have occurred beginning
in January 1990, and to have lasted through or about
December 1991. Id.

On January 12, 1995, the same date on which the criminal
information was issued against Petitioner, Petitioner
agreed to plead guilty to a single count of mail fraud.
I.G. Ex. 2. Petitioner explicitly agreed to plead guilty
to the one count criminal information that had been filed
against him. I.G. Ex. 2 at 1; see I.G. Ex. 1.

A judgment was entered against Petitioner on April 11,
1995. 1I.G. Ex. 3. The judgment recited that Petitioner
pled guilty to a one count criminal information and to
the offense of mail fraud. Id. at 1. The judgment
recites that Petitioner's offense concluded on October
24, 1991. Id. at 1. This departs from the allegations
of the criminal information, which recites that
Petitioner's crimes concluded in or about December 1991.
I.G. Ex. 1 at 3. No explanation is offered in the
judgment or in Petitioner's plea agreement for this
apparent discrepancy. For purposes of this Decision,
however, I find that Petitioner's crimes ended on October
24, 1991.

Petitioner was fined $10,000 and sentenced to pay
restitution of more than $35,000. I.G. Ex. 3 at 4. Of
the restitution, more than $14,600 was allocated as
restitution to be paid to Medicare. Id.

Petitioner now asserts that he never intended to violate
the law. P. Exs. 1 - 4. According to Petitioner, his
billing practices merely reflected local custom and were
not perpetrated as a fraud. P. Br. at 1- 2. I find
this argument to be without merit. The criminal
information filed against Petitioner is explicit, as is
his agreement to plead guilty to that information. I.G.
Exs. 1, 2. In agreeing to plead guilty, Petitioner
admitted ~ at he was, in fact, guilty of the offense to
which he zaded. I.G. Ex. 2 at 2. Petitioner did not
4

admit merely to "improper billing," as he now avers, but
to a criminal scheme to defraud Medicare and other health
care insurers.

B. The presence of aggravating factors and the
absence of mitigating factors (Findings 2 - 4

The regulations which govern exclusions imposed pursuant
to section 1128(a)(1) of the Act provide that the I.c.
may impose an exclusion of more than five years in a case
if one or more aggravating factors is present in that
case which are not offset by the presence of any
mitigating factors. 42 C.F.R. § 1001.102. In this case,
the I.G. proved the presence of two aggravating factors.
Petitioner did not prove the presence of any mitigating
factors.

First, an aggravating factor is established if the acts
resulting in an individual's conviction, or similar acts,
resulted in financial loss to Medicare or to State health
care programs of more than $1,500. 42 C.F.R. §
1001.102(b) (1). Petitioner's crimes damaged Medicare in
an amount exceeding $14,600. The I.G. proved that
Petitioner was sentenced to pay restitution to Medicare
of more than $14,600. A sentence to pay restitution is
tantamount to a finding of damages.

Second, an aggravating factor is established if the acts
resulting in an individual's conviction, or similar acts,
were committed over a period of one year or more. 42
C.F.R. § 1001.102(b) (2). Petitioner committed his crime
over a period of more than one year's duration. The I.G.
proved that Petitioner was convicted of committing a
crime beginning in January 1990 and continuing through
October 24, 1991.

Petitioner did not prove that any of the mitigating
factors described in 42 C.F.R. § 1001.102(c)(1) - (4) are
present here. Petitioner asserts that he was not
culpable for the offense of which he was convicted,
asserting rather that his conduct constituted billing
errors and not crimes. P. Br. at 1 - 2; see P. Exs. 1 -
4. As I discuss above, I do not find this assertion to
be credible. In pleading guilty to the crime of mail
fraud, Petitioner admitted his culpability for that
offense. However, even if I were to find Petitioner's
assertion to be credible, it would not comprise a
mitigating factor under 42 C.F.R. § 1001.102(c)(1) - (4).
5

Cc. The evidence of Petitioner's lack of
trustworthiness to provide care (Findings 5 - 6)

Section 1128 of the Act is a remedial statute. Its
purpose is to protect federally funded health care
programs and their beneficiaries and recipients from
individuals who have been proven not to be trustworthy to
provide care. An exclusion imposed pursuant to section
1128 is intended to provide a remedy to protect the
programs and their beneficiaries and recipients from an
untrustworthy individual. In order to be remedial, and
not punitive, the exclusion must be reasonably calculated
to achieve the statutory purpose of protection.

The regulation which establishes the criteria for
determining the length of an exclusion to be imposed
pursuant to section 1128(a)(1) of the Act does not
mandate that an exclusion of more than five years must be
imposed against an individual if aggravating factors
exist that are not offset by mitigating factors. 42
C.F.R. § 1001.102. The presence of aggravating factors
that are not offset by mitigating factors means that an
exclusion of more than five years may be reasonable.
However, the regulation also makes it clear that the only
evidence which may be considered in determining whether
to sustain an exclusion of more than five years is that
which relates to any aggravating or mitigating factors
that are established.

The only evidence before me in this case which is
relevant to the issue of whether the exclusion is
reasonable is evidence which relates to the two
aggravating factors proved by the I.G.

The credible evidence proves that the 10-year exclusion
imposed by the I.G. is reasonable. The evidence proves
that Petitioner engaged in a deliberate scheme to defraud
Medicare and other health insurers which extended over a
period of nearly 22 months. It proves also that
Petitioner's crime was substantial, netting him more than
$14,600 in unlawful returns from Medicare alone. This
evidence of deliberate, prolonged criminal conduct proves
Petitioner to be a highly untrustworthy individual. The
impact of this evidence is not diminished by Petitioner's
assertions that he is not culpable for his crime.
Petitioner is simply not credible in denying now what he
had admitted to previously. Moreover, his assertion that
he was responsible merely for billing errors is belied by
the persistence with which he engaged in criminal conduct
and the amount of money that he obtained unlawfully.
III. Conclusion

I conclude that the ten-year exclusion imposed against
Petitioner by the I.G. is reasonable, and I sustain it.

/s/

Steven T. Kessel
Administrative Law Judge
